UNITED STATES DISTRICT COURT
                                                                                              FILED
                                    FOR THE DISTRICT OF COLUMBIA                              MAY 04 2010
                                                                                        Clerk U 5 O·   .
                                                                                          B ' . . Istrlct ana
                                                                                           ankruptcy Courts
    Audrey E. Tucker,                               )
                                                    )
                    Plaintiff,                      )
                                                    )
           v.                                       )       Civil Action No.
                                                    )
    DCPS Division of Transportation,                )
                                                    )
                    Defendant.                      )


                                       MEMORANDUM OPINION

            Plaintiff Audrey E. Tucker has filed an application to proceed without prepayment of fees

    and a pro se complaint. The application will be granted and the complaint will be dismissed for

    lack of federal jurisdiction.

            The one page complaint states that Tucker is a union member employed by the District of

    Columbia Public Schools Division of Transportation. Complaint at 1. She identifies her

    residence as Washington, D.C. Id She asserts that she has been working full-time but receiving

    part-time benefits. Id Somewhat confusingly, she states that as relief she wants her "full time

    position back." Id In addition, she seeks all "wages, raises, and step increases" she has "not

    received." Id

            A federal district court is a court of expressly limited jurisdiction. It has jurisdiction in

    civil actions arising under the Constitution, laws or treaties of the United States. See 28 U.S.C.

    § 1331. The allegations in the complaint, however, do not appear to arise under federal law, but

    instead under District of Columbia employment or contract law. A federal district court also has

    jurisdiction over civil actions in matters where the controversy is between citizens of different




N                                                                                                               3
states and exceeds $75,000. See 28 U.S.C. § 1332(a). Here, however, the complaint identifies

the plaintiff as a resident of the District of Columbia, and identifies the District of Columbia's

Public Schools as the defendant, and does not identify an amount in controversy. Therefore,

there appears to be no diversity jurisdiction under § 1332(a).

        Accordingly, the Court will dismiss the complaint without prejudice for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.




Date:   ~          ;;..') 2tJ I cJ




                                                -2-